Case 1:19-mc-00445-P1 Document1 Filed 09/30/19 Page 1 of 3
MISCELLANEOUS CASE COVER SHEET 32011

 

PLAINTIFFS

United States of America

Attorney's (Firm Name, Address, and Telephone Number)

AUSA Andrew C. Adams

U.S. Attorney's Office, One St. Andrew's Plaza, New York, NY 10007
212-637-2340

 

DEFENDANTS

In Re: Nonjudicial Civil Forfeiture Proceeding

Attorneys (if Known)

 

DESCRIPTION OF CASE Has this or a similar case been previously filed in SDNY ?

No? Yes?|_| Judge Previously Assigned

Nonjudicial Civil Forfeiture Proceeding

If yes, was this case: vol. Invol.C] Dismissed. No CO Yes O
If yes, give date & Case No.

 

NATURE OF CASE

 

CJ M 08-65 Letters Rogatory - Cuba

[CIM 08-85 Motion to Compel

[CM 08-85 Motion to Quash

CIM 08-86 Internet Infringement

CIM 08-88 Surety Companies

[1M 08-425 Sureties Proceedings

CIM 09-282 Attorney Change of Name

CM 09-342 Letters Rogatory - Costa Rica

COM 09-372 Letters Rogatory - Spain

OM 10-7 Letters Rogatory - Argentina

CIM 10-63 Letters Rogatory - Sweden

(1M 11-03 SEC Litigation to Freeze Account

CIM 11-120 Letters Rogatory - Mexico

[CIM 11-188 Subpoenas - Habeas Corpus

(CJM 11-189 Subpoenas - Habeas Corpus

(CM 12-160 Letters Rogatory - Canada

[IM 12-329 Letters Rogatory - Italy

CM 13-72 Letters Rogatory - Brazil

CIM 15-306 Letters Rogatory - Puerto Rico

CIM 15-377 Letters Rogatory - Venezuela

CM 16-59 Letters Rogatory - Czech Republic

CIM 16-88 Sale of Unclaimed Seamens’ Effects
[CIM 16-286 Letters Rogatory - Guatemala

CIM 16-347 Letters Rogatory - Columbia

CIM 18-66 Forfeiture Proceedings - Funds Held in trust. 28 USC 1746
[IM 18-113 Letters Rogatory - Tanzania

OM 18-117 Letters Rogatory - Poland

CIM 18-302 Registration of a Judgment From Another District
CIM 18-304 Administrative Subpoena Proceedings
CIM 18-305 Registration of Student Loan Judgment
x] M 18-981 Nonjudicial Civil Forfeiture Proceeding
CIM 19-4 Letters Rogatory - Jamaica

LIM 19-5 Letters Rogatory - Trinidad & Tobago
[OM 19-25 Order Authorizing IRS Officer to Enter Premises for Levy
COM 19-42 Letters Rogatory - Egypt

LIM 19-43 Letters Rogatory - Estonia

CIM 19-51 Letters Rogatory - Algeria

CM 19-58 General Bonds in Admirality Purs. to Local Admirality Rule 8
[IM 19-60 Letters Rogatory - Bulgaria

CIM 19-63 Receivers - Property in Other Districts
(IM 19-67 Letters Rogatory - Chile

CIM 19-70 Letters Rogatory - France

CIM 19-71 Letters Rogatory - Thailand

CM 19-73 Letters Rogatory - Austria

OM 19-76 Letters Rogatory - Turkey

CJM 19-77 Letters Rogatory - Arabia

[CM 19-78 Denial to Sue In Forma Pauperis
C1 M 19-80 Letters Rogatory - Morocco

C1 M 19-82 Letters Rogatory - Japan

CIM 19-83 Letters Rogatory - Australia
CM 19-84 Letters Rogatory - Switzerland
(1M 19-85 Letters Rogatory - Denmark

[1 M 19-86 Letters Rogatory - India

CM 19-88 Letters Rogatory - Germany
OM 19-89 Letters Rogatory - Guinea

C1 M 19-90 Letters Rogatory - Norway

[IM 19-91 Letters Rogatory - West Pakistan
CIM 19-92 Letters Rogatory - Bahamas

C1 M 19-96 Letters Rogatory - Great Britain
(1M 19-98 Letters Rogatory - Somalia
CM 19-99 Letters Rogatory - Netherlands
CM 19-101 Letters Rogatory - Aruba

M 19-102 Letters Rogatory - Peru
19-103 Letters Rogatory - Andorra
19-104 Letters Rogatory - Brussels
19-106 Letters Rogatory - Mauritania
M 19-107 Letters Rogatory - Luxembourg
M 19-109 Letters Rogatory ~ Portugal

M 19-110 Letters Rogatory - Israel

M 19-111 Letters Rogatory - Ecuador
19-112 Letters Rogatory - Ireland
19-113 Letters Rogatory - Haiti
19-114 Letters Rogatory - Greece
19-115 Letters Rogatory - Belgium
19-116 Letters Rogatory - Russia
19-117 Letters Rogatory - Hong Kong
M 19-118 Letters Rogatory - Bermuda

M 19-119 Letters Rogatory - Monaco

M 19-120 Letters Rogatory - Hungary

M 19-121 Letters Rogatory - Lithuania
OM 19-122 Letters Rogatory - Latvia

OM 19-123 Letters Rogatory - Finland
CIM 19-130 Letters Rogatory - Kazakhstan
(1 M 19-131 Letters Rogatory - Dabal

[CIM 19-132 Letters Rogatory - New Zealand
C1 M 19-133 Letters Rogatory - Belarus

See

M
M
M
M
M
M

OOOOOOOOOOOOoOo00000

 
Case 1:19-mc-00445-P1 Document 1

NATURE OF CASE CONTINUED

CIM 19-134 Letters Rogatory - Cyprus

CIM 19-135 Letters Rogatory - South Africa

(CIM 19-136 Letters Rogatory - Jersey

CIM 19-137 Letters Rogatory - Antigua

LIM 19-138 Letters Rogatory - Saint Vincent Grenadines

CM 19-139 Letters Rogatory - British Virgin Islands

CM 19-141 Letters Rogatory - Korea

CIM 19-143 Letters Rogatory - Liechtenstein

CIM 19-145 Letters Rogatory - Slovak Republic

COM 19-146 Letters Rogatory - China

[IM 19-148 Letters Rogatory - Anguilla

CIM 19-151 Letters Rogatory - Ukraine

[IM 19-152 Letters Rogatory - Croatia

CIM 19-155 Letters Rogatory - Special Court for Sierra Leone

CIM 19-156 Letters Rogatory - Moldova

CIM 19-193 Letters Rogatory - Yugoslavia

(1M 19-194 Letters Rogatory - Philippines

CIM 19-195 Letters Rogatory - Pakistan

CM 19-196 Letters Rogatory - Zimbabwe

CIM 19-197 Letters Rogatory - Nigeria

[CIM 19-198 Letters Rogatory - Namibia

CIM 19-199 Letters Rogatory - Indonesia

[CM 19-200 Letters Rogatory - Zambia

CIM 19-201 Letters Rogatory - Romania

[1M 19-300 Letters Rogatory - Uruguay

CIM 19-301 Letters Rogatory - Uganda

CIM 19-302 Letters Rogatory - Singapore

[1M 19-303 Letters Rogatory - Mauritius

CIM 19-305 Letters Rogatory - Panama

CM 19-373 Letters Rogatory - Vietnam

CIM 19-374 Letters Rogatory - Cayman Islands

[IM 19-376 Letters Rogatory - Kenya

[1M 19-378 Letters Rogatory - Azerbaijan

[CM 19-379 Letters Rogatory - Guam

CIM 19-380 Letters Rogatory - Paraguay

CIM 19-382 Letters Rogatory - Bangladesh

CM 19-383 Letters Rogatory - Albania

[CM 19-384 Letters Rogatory - Malawi

[IM 19-385 Letters Rogatory - Montenegro

CM 19-386 Letters Ragatory - Seychelles

[OM 22-1 Designation by U.S. Attorney of Individual to accept
service of summons and complaint

CM 22-2 Designation of individual to issue certified copies in

bankruptcy part
OOM23 Petition to Perpetuate Testimony

[1M 25-1 Order for Entry to Effect Levy - IRS Matter

CIM 25-2 Permission to have access to safe deposit boxes

CIM 26-1 Proceeding to Enforce Order of Administrator -
National Credit Union

CIM 26-2 Application to Enforce Administrative Order Rule 5A
Rule of Division of Business among District Judges

CIM 28 Warrant for Entry & Inspection of Premises

[1M 29 Privacy Act Application

[(1M30 Privacy Act Application

11M31 Order of Commodity Exchange Commission
Directing Person to Pay Money

(1M 32 Petition for Writ to Produce Federal Prisoner in
State Court

(1M 33 Inspection Warrant - Department of Energy

[1M 34 Order of Another District Court that the State Court
Produce

[IM 35 Order to Stay Transfer of Federal Prisoner

CIM36_ National Labor Relations Board

(0M 37 Application to Re-Open Civil Case(s) that are more
than 25 years old

[IM 38 Application for Reassignment of Bankruptcy Proceeding

[CIM39_ Application for Discovery and Inspection of Defendant
Detained in Federal Prison

Filed 09/30/19 Page 2 of 3

[1M 41 Order of Return of 28:2254/2255 Petition

CIM 42 Order Denying Stay of Deportation

[CM 43 Contempt of Court in Bankruptcy

[J M 44 Claim Compensation under Longshoremens &
Harbor Workers Compensation Act

CM 46 Order From Another District for Public Viewing

CJ M 47 Bankruptcy Cases - Before Appeal Filed

CM 47B Transmission of Proposed Findings of Fact and

Conclusions of Law

(1M 48 Application for Appointment of Counsel - No Case
In This Court

CIM 49 Order Denying Commencement of Civil Action

CJM 51 Order to Show Cause - Case Being Transferred from
Northern District of New York

[1M 82 Application for Leave to File a Complaint

CIM 53 Order Barring Individual from Entering Courthouse
Building

[1 M 54 Immigration Naturalization - Order Delaying
Deportation

CM 55 Petition for Appointment of Impartial Umpire - Labor
Management Relations Act and Others

CM 58 Application for Extension of Time to File Petition for
Removal

[1M 59 Application to Produce Federal Prisoner in
State Court

0M 67 Notice of Eviction to Squatters (USA Cases)

[M70 Asbestos Litigation - SDNY

[1M 71 Application re: Federal Rules Cr. 11(e)(2)

[1M 72 Order of Attachment of Another District - EDNY

CIM 73 Subpoena to Government Agency

CM 75 Application for Writ of Garnishment

CM 76 Central Violations Bureau

[M77 Application to have subpoena issued to person living
in this district regarding action in foreign country or
tribunal

(J M 87 Order Returning Fees in Miscellaneous Matters

CM 88 Order Denying Leave to File Civil Case(s) Under
Seal

CM 90 Order of Attachment

(1 Other (Please Specify)

 

 
Case 1:19-mc-00445-P1 Document1 Filed 09/30/19 Page 3 of 3

 

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY?
IF SO, STATE:

JUDGE MISCELLANEOUS CASE NUMBER NUMBER

 

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

 

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

AUSA Andrew C. Adams
U.S. Attorney's Office, One St. Andrew's Plaza, New York, NY 10007

 

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

 

DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE RESIDENCE

ADDRESSES OF THE FOLLOWING DEFENDANTS:

 

 

 

 

 

CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO WHITE PLAINS x MANHATTAN

 

 

 

 

 

DATE SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT

(ia U.S. GOVERNMENT ATTORNEY
[| no

 

YES (DATE ADMITTED MO. YR. )
RECEIPT # ATTORNEY BAR CODE#
Ruby J. Krajick, Clerk of Court, by , DATED

 

 

 

NOTES:

 

 
